Citation Nr: 1523430	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The April 2010 rating decision granted service connection for PTSD and assigned a 30 percent rating.  The March 2013 rating decision, in pertinent part, denied entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.

The Veteran submitted a January 2015 letter from a treating physician indicating that his PTSD symptoms were worsening.  Review of the electronic claims file reveals that the Veteran was last afforded a VA examination for his PTSD in November 2012.  Therefore remand is warranted to provide him with a new examination to adequately address the current severity of this disability.  

Additionally, the issue of entitlement to a TDIU is intertwined with the Veteran's PTSD rating; thus it is also remanded.  The Board notes that there are two statements, both submitted in August 2014, regarding the Veteran's inability to work.  The first is from a treating physician, while the second is from a licensed clinical social worker.  However, both statements conclude generally that the Veteran is unable to work without attributing this to his service-connected disabilities.  Thus, the claims file should be sent to a VA vocational expert for an opinion as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records and associate them with the claims file.
 
2. Then, schedule the Veteran a VA examination to assess the current nature and severity of his service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm whether the electronic record was available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.
 
3. Next, send the Veteran's claims file to a vocational specialist for an opinion.  The examiner must review the claims folder prior to rendering any conclusions.  Notation of this review should be made in the completed report. 

The examiner should provide an opinion as to the impact of the Veteran's service-connected disabilities (chloracne of the face and neck; chloracne of the back buttocks, and scrotum to include scars; PTSD; coronary artery disease; painful scars associated with chloracne of the face and neck; hearing loss; tinnitus; hypertension; transient ischemic attack associated with hypertension; deformity of the right auricle associated with chloracne of the face and neck; and deformity of the left auricle associated with chloracne of the face and neck), in the aggregate, on his employability.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

In providing this opinion, the examiner should also acknowledge and discuss the Veteran's lay statements regarding the various effects of his conditions on his employment as well as the statements submitted in August 2014 from the LCSW and treating physician indicating that the Veteran could no longer work. 

If the examiner finds that the service-connected conditions do in fact render the Veteran unable to obtain and maintain substantially gainful employment, he/she is asked to provide a date at which point this became the case, if possible.  

All findings, conclusions, and opinions must be supported by a clear rationale.

4. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

5. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




